ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
Mythics, Inc.                                  )      ASBCA No. 62455
                                               )
Under Contract No. FA8771-17-F-0008            )

APPEARANCE FOR THE APPELLANT:                        David S. Black, Esq.
                                                      Holland & Knight LLP
                                                      Tysons, VA

APPEARANCE FOR THE GOVERNMENT:                       Jeffrey P. Hildebrant, Esq.
                                                      Air Force Deputy Chief Trial Attorney


                 OPINION BY ADMINISTRATIVE JUDGE PROUTY

        The parties have resolved their dispute through a settlement agreement and request
that the Board enter judgment in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeal is sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of $35,000,000.
Appellant has agreed to waive interest.

       Dated: April 13, 2020



                                                   J. REID PROUTY
                                                   Administrative Judge
                                                   Vice Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

 I concur                                          I concur



 RICHARD SHACKLEFORD                               OWEN C. WILSON
 Administrative Judge                              Administrative Judge
 Acting Chairman                                   Vice Chairman
 Armed Services Board                              Armed Services Board
 of Contract Appeals                               of Contract Appeals
        I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62455, Appeal of Mythics,
Inc., rendered in conformance with the Board’s Charter.

      Dated: April 13, 2020


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2